Title: To George Washington from Robert Adam, 9 January 1774
From: Adam, Robert
To: Washington, George



Sir
Alexandria [January] 9th 1774

The bearer hereof Mr Young is a young man that came a perfet Stranger to me about three years ago enquireing for employmt as an Assistant or Clerk And from his appearance then I thought there was something promiseing in his looks or that bid fair for doing well haveing at that time no occation for any person my self I recomended him to Doctr Ross who I had heard say wanted such a person, he was accordingly employed by him & has since that time till now been with the Doctr & most part of the time at his Iron Works, till the floods last March Demolished greatly their Dams &c. his encouragement with the Doctr being but small & his not haveing much Occation for any person in his way Induced him to Look out for Bussiness else where On my Return from you, he calld upon me and made me acquanted with his Intentions off getting in to some other employ or trying what he could do for him self in Jamaca, Recolecting our Conversation Yesterday, I asked him how he would like a trip to the new Countray and mentioned your wanting a trusty person for some months to Over look some hands you purposed sending there to make some improvements and give him just a little Skeitch of your intentions that way he very Frankly offered his best endeavours to serve in that way as far as he was Capable, I realy beleve he will suite you he is Smart and Active & has a pretty good turn for any thing I beleve him to be a very Sober Young Man & Strictly Honest and from the Conversation I have had with [him] on that Subject I think he will ⟨Exart⟩ himself to give you entire Satissfaction in any Bussiness

you entrust him with, he seems pleased with the plan, as he hopes after haveing done some Bussiness for you he might from his knowledge of these parts be able to procure a piece of Good Land for him self, which is very probable, he wa⟨its⟩ upon with this, that you may have an opertunity of Converseing with him, I have said nothing to him of what encouragement you will give he will I beleve leav that matter to your self till he gives you a proof of his Abilitys and will sett out as soon as you please and in the mean time would Gladly be employed in any way to save his Expences he is a good Accountant and well acquanted with keeping books—If you think he will answer your purpose it will give me particular pleasure in recomending him to you. I am Sir Your Most Obedient & very Humble Servant

Robert Adam

